DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/07/2022.
Applicant’s election without traverse of Species; Claims 1-9 in the reply filed on 08/07/2022 is acknowledged.
Claim Objections
Claim 1 is objected to because of the following informalities:  line 4; “suction nozzles and vacuum paths” should be --suction nozzles and vacuum path   components --, see Fig. 10; 304 and [0058].  						
	Claim 1 is objected to because of the following informalities:  line 15; “a suite” should be --the suite--.										Claim 9 is objected to because of the following informalities:  line 1; “DMD chip” should be --digital micromirror device (DMD) chip--.						Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the vacuum path components" in line 6 and "the switch" in line 12.  											Claim 7 recites the limitation "the suction nozzle" in line 1 and Claim 9 recites the limitation "the optical switching component" in line 1. Note, suction nozzles and components are plural in claim 1. 									There is insufficient antecedent basis for these limitations in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over TADA, US 2015/0013152, SAITO, JP 2008118122 and further in view of MacDonald, US 20020017834.
Regarding claim 1, TADA discloses; a method of making a transfer head for transferring micro elements, wherein the transfer head comprises: 				a cavity (Fig. 2, 3 and 8; cavity inside head 25) with a plurality of vacuum paths (Fig. 3, 4A; openings for pipeline 32a inside head 25); 					a suite (Fig. 2, 3 and 8; 31,32, 33,34 and 35) having arrayed suction nozzles (Fig. 2, 3 and 8; 34) and vacuum path (Fig. 4A; suction pipeline 32a); wherein:			the suction nozzles are connected (Fig. 2, 3 and 4A; nozzle 34 connected with respective suction pipeline 32a) to the vacuum path components respectively, and the vacuum path components are formed to connect (Fig. 2, 3 and 4A; suction pipeline 32a connected with openings inside head 25) to vacuum paths in the cavity respectively;		the suction nozzles attract or release the element through vacuum pressure (Fig. 4A and 4B and { 0028), which is transmitted (Fig. 2, 3 and 4A; suction pipeline 32a connected with openings inside head 25) by vacuum path components and vacuum paths of each path; 											in a case the suite is mounted (Fig. 2, 3 and 8; 31,32, 33,34 and 35 are mounted on the cavity of head 25) in the cavity, an upper surface of the suite is arranged with components for controlling (Fig. 4A and 4B and § 0028, 0032; control valve 38) the switch of the vacuum path components and vacuum paths of each path so that the suction nozzles can  attract or release required element through vacuum pressure (Fig. 4A and 4B and q 0028); and 									fabricating a suite with an array hole structure (Fig. 2, 3 and 8; 34, 32a; nozzles and suction pipeline), wherein the array hole structure serves as the vacuum path components (Fig. 4A; suction pipeline 32a) and the suction nozzles (Fig. 2, 3 and 8; 34).		TADA substantially discloses the invention of a component mounter that moves a mounting head and allows a suction nozzle mounted in the mounting head to suck a component supplied by a parts feeder to mount the component on a substrate but is silent about micro element and micro-hole structure instead of regular element and hole. However SAITO teaches that in the case of micro components, it is necessary to provide a plurality of holes at the nozzle tip, so the diameter of the nozzle tip needs to be φ0.2 [mm] or less in response to the recent miniaturization of components (page 2; paragraph 4).											It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify TADA by providing micro element and micro-hole structure instead of regular element and hole, as taught by SAITO, since the nozzle diameter type of the suction nozzle is small, the present invention ensures that the center position of the electronic component is sucked and held by the automatic correction effect of the suction position from a large component to a minute component (page 2; paragraph 8).										TADA substantially discloses the invention of a component mounter that moves a mounting head and allows a suction nozzle mounted in the mounting head to suck a component supplied by a parts feeder to mount the component on a substrate with a suction control valve but is silent about optical switching components in Claim 1. However MacDonald shows that acoustomechanical MEMS actuators used to tilt micromirrors for use in optical switches [0061]. 							It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify TADA by providing optical switching components, as taught by MacDonald, since MEMS type acoustic transducers are thinner and lighter since there is no magnet or pole-piece and they more easily allow MEMS mirror chips to be assembled into optical arrays without intervening fiber [0022].
Claims 6, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over TADA, US 2015/0013152, SAITO, JP 2008118122 and further in view of MacDonald, US 20020017834 and further in view of SONG, CN 1533238.
Regarding claims 6 and 7, TADA substantially discloses the invention of a component mounter that moves a mounting head and allows a suction nozzle mounted in the mounting head to suck a component supplied by a parts feeder to mount the component on a substrate but is silent about the suite material comprises at least one of metal, Si, porcelain, glass, or plastic in claim 6, the suction nozzle material comprises at least one of metal, Si, porcelain, glass, or plastic in claim 7 and a conductive layer, an insulating layer or other functional layers are formed over an inner surface of the array micro-element structure in claim 8. However SONG teaches that the nozzle head 5 is composed of a metal base body of the upper part and the lower part of the cone-shaped nozzle opening 6, the conical suction nozzle opening 6 is mainly applied to absorbing micro components; the shielding base 3 is composed of metal base of the upper part and the lower part of the shading layer 4; said cone-shaped suction port 6 and light shielding layer 4 surface and the body is dark black polyoxymethylene plastic (page 2; paragraph 5 and Fig. 1). 										It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify TADA by providing the suite material comprises at least one of metal, Si, porcelain, glass, or plastic in claim 6, the suction nozzle material comprises at least one of metal, Si, porcelain, glass, or plastic in claim 7 and a conductive layer, an insulating layer or other functional layers are formed over an inner surface of the array micro-element structure in claim 8, as taught by SONG, since the suction nozzle of the mounter of the invention has excellent physical and chemical performance, not easy to hurt the mounting parts, and it has long service life, by itself, and it is convenient to install and part replacement and economical (abstract).
Allowable Subject Matter
Claims 2-5 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                             
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729